Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to applicant’s filing on March 13, 2020. Claims 1-8 have been cancelled. Claims 9-14 are pending.
                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
                                           Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving controller configured”, “an occupant intention detector configured”, “a determiner configured to” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
                                        Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 -14 are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiko (US-20180208211-A1) (“Kunihiko”) in light of Akira et al (JP-2011022828-A) (“Akira”)
As per claim 9, Kunihiko discloses a vehicle control device (Figure 1), comprising: 
   a driving controller configured to perform first driving control such that one or both of an acceleration or deceleration speed (Kunihiko at Para. [0036] discloses “drive control unit 20 is a control apparatus that includes an actuator that operates an accelerator and a transmission of the own vehicle”; and, at Para. [0037] the deceleration speed is caused by the brake controller.) and steering (Kunihiko at Para. [0038] which discloses “steering control unit 22 is a control apparatus that includes an actuator that operates a steering apparatus of the own vehicle”.) of a vehicle is controlled to travel the vehicle irrespective of an operation of an occupant of the vehicle (Kunihiko at Para.[0003] which discloses “driving assistance in which a driving operation related to traveling of a vehicle is automatically performed in place of a driver”.);
 an occupant intention detector configured to detect an intention of the occupant to switch from manual driving to a state in which the driving controller performs the first driving control (Kunihiko at Para.[0030] discloses “operating unit 18 is a user interface for inputting an operating command for the vehicle traveling control system 1 from the driver. The operating unit 18 provides a function of an automatic driving switching switch 30 for designating a switching method for the automatic driving mode and the manual driving mode.”); and
 a determiner configured to determine whether the vehicle is traveling in a reverse direction or travels in the reverse direction in future (Kunihiko at Para. [0028] which discloses “vehicle state input unit 16 inputs various types of information indicating a vehicle state to the traveling control unit 10. According to the present embodiment, as the information indicating the vehicle state, a measurement value from a sensor that measures behavior, such as speed, acceleration, or angular velocity, of the own vehicle, a state of a vehicle system (recognition and determination system, and traveling control system), an operating signal of a steering wheel operation, an accelerator operation, a brake operation, or the like by the driver, and the like are assumed. The vehicle state input unit 16 corresponds to an operation detecting unit of the driving assistance control apparatus.”). 
Kunihiko does not explicitly disclose wherein the driving controller does not start the first driving control when the occupant intention detector detects the intention of the occupant to switch to the state in which the driving controller performs the first driving control and the determiner determines that the vehicle is traveling in the reverse direction or travels in the reverse direction in future.  Kunihiko discloses at Para, [0054] determining conditions where automatic driving is not permitted or prohibited. When a determined condition is realized “the automatic driving mode is prevented from being started in unsuitable circumstances.” See Para. [0069] and Figure 3 of Kunihiko.  Akira in the same field of endeavor discloses systems and methods for preventing reverse running.  In particular, Akira discloses an algorithm (flowchart at Figure 1) for preventing reverse (opposite running) driving and for generating a warning to the driver. 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the reverse running warning and prevention of Akira in the automatic driving control of Kunihiko, since reverse driving in certain condition would be dangerous and, thus, unsuitable for automatic driving.  The motivation would be that  reverse driving in certain circumstances can lead to abnormality that makes automatic driving not possible;  and prohibiting it in automatic driving would ensure that both  “safety and convenience of the driver can be actualized.”  Kunihiko at Para. [0013].
As per claim 10, Kunihiko discloses a vehicle control device, comprising: a notifier configured to notify the occupant that the first driving control is not started when the driving controller determines not to start the first driving control since the determiner determines that the vehicle is traveling in the reverse direction (Kunihiko at Para. [0061] which discloses “the automatic driving not-permitted state is displayed in the state display area 35”).  
As per claim 11, Kunihiko discloses a vehicle control device, wherein, even in a case in which the first driving control is set to start automatically at a time point at which a manual driving operation by the occupant ends, the driving controller does not start the first driving control when the determiner determines that the vehicle is traveling in the reverse direction or travels in the reverse direction in future (Kunihiko at Para. [0053] discloses “traveling control unit 10 determines whether or not the automatic driving manual-on mode is designated in the automatic driving switching switch 30.” If designated then at Para. [0054] “the traveling control unit 10 determines whether or not execution of the automatic driving mode is permitted, using the various types of information acquired”.).  
As per claim 12, Kunihiko discloses a vehicle control device, wherein, when the vehicle approaches an object in a state in which the driving controller determines that the first driving control does not start due to the determination that the vehicle is traveling in the reverse direction or travels in the reverse direction in future in a road, the driving controller performs second driving control such that a contact between the vehicle and the object is avoided (Kunihiko discloses at Para. [0023] using “peripheral conditions include other traffic, such as peripheral vehicles, traffic lights, signs, road shape, and obstacles. Then, the traveling control unit 10 makes the own vehicle travel by operating various types of actuators of the drive control unit 20”. Further, Kunihiko discloses at Para. [0058] 
As per claim 13, Kunihiko discloses a vehicle control method (Figure 3), comprising:   controlling, by a driving controller, one or both of an acceleration or deceleration speed (Kunihiko at Para. [0036] discloses “drive control unit 20 is a control apparatus that includes an actuator that operates an accelerator and a transmission of the own vehicle”; and, at Para. [0037] the deceleration speed is caused by the brake controller.)  and steering (Kunihiko at Para. [0038] which discloses “steering control unit 22 is a control apparatus that includes an actuator that operates a steering apparatus of the own vehicle”.) of a vehicle to travel the vehicle irrespective of an operation of an occupant of the vehicle (Kunihiko at Para. [0003] which discloses “driving assistance in which a driving operation related to traveling of a vehicle is automatically performed in place of a driver”.);
 detecting, by an occupant intention detector, an intention of the occupant to switch from manual driving to a state in which the driving controller performs the first driving control (Kunihiko at Para. [0030] discloses “operating unit 18 is a user interface for inputting an operating command for the vehicle traveling control system 1 from the driver. The operating unit 18 provides a function of an automatic driving switching switch 30 for designating a switching method for the automatic driving mode and the manual driving mode.”); and
 a determiner configured to determine whether the vehicle is traveling in a reverse direction or travels in the reverse direction in future (Kunihiko at Para. [0028] which discloses “vehicle state input unit 16 inputs various types of 
Kunihiko does not explicitly disclose wherein the driving controller does not start the first driving control when the occupant intention detector detects the intention of the occupant to switch to the state in which the driving controller performs the first driving control and the determiner determines that the vehicle is traveling in a reverse direction or travels in the reverse direction in future. Kunihiko discloses at Para, [0054] determining conditions where automatic driving is not permitted or prohibited. When a determined condition is realized “the automatic driving mode is prevented from being started in unsuitable circumstances.” See Para. [0069] and Figure 3 of Kunihiko.  Akira in the same field of endeavor discloses systems and methods for preventing reverse running.  In particular, Akira discloses an algorithm (flowchart at Figure 1) for preventing reverse (opposite running) driving and for generating a warning to the driver. 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the reverse running warning and prevention of Akira in the automatic driving control of Kunihiko, since reverse 
 As per claim 14, Kunihiko discloses a non-transitory computer-readable storage medium that stores a program to be executed by a vehicle computer (Para. [0075]) to perform at least: 
perform first driving control such that one or both of an acceleration or deceleration speed (Kunihiko at Para. [0036] discloses “drive control unit 20 is a control apparatus that includes an actuator that operates an accelerator and a transmission of the own vehicle”; and, at Para. [0037] the deceleration speed is caused by the brake controller.)  and steering (Kunihiko at Para. [0038] which discloses “steering control unit 22 is a control apparatus that includes an actuator that operates a steering apparatus of the own vehicle”.) of a vehicle is controlled to travel the vehicle irrespective of an operation of an occupant of the vehicle (Kunihiko at Para. [0003] which discloses “driving assistance in which a driving operation related to traveling of a vehicle is automatically performed in place of a driver”.), detect an intention of the occupant to switch from manual driving to a state in which the driving controller performs the first driving control (Kunihiko at Para. [0030] discloses “operating unit 18 is a user interface for inputting an operating command for the vehicle traveling control system 1 from the driver. The operating unit 18 provides a function of an automatic driving switching switch 30 for 
 determine whether the vehicle is traveling in a reverse direction or travels in the reverse direction in future (Kunihiko at Para. [0028] which discloses “vehicle state input unit 16 inputs various types of information indicating a vehicle state to the traveling control unit 10. According to the present embodiment, as the information indicating the vehicle state, a measurement value from a sensor that measures behavior, such as speed, acceleration, or angular velocity, of the own vehicle, a state of a vehicle system (recognition and determination system, and traveling control system), an operating signal of a steering wheel operation, an accelerator operation, a brake operation, or the like by the driver, and the like are assumed. The vehicle state input unit 16 corresponds to an operation detecting unit of the driving assistance control apparatus.”),
 Kunihiko does not explicitly disclose the action of not start the first driving control when the intention of the occupant to switch to the state in which the driving controller performs the first driving control is detected and the vehicle is determined to be traveling in a reverse direction or travel in the reverse direction in future.  Kunihiko discloses at Para, [0054] determining conditions where automatic driving is not permitted or prohibited. When a determined condition is realized “the automatic driving mode is prevented from being started in unsuitable circumstances.” See Para. [0069] and Figure 3 of Kunihiko.  Akira in the same field of endeavor discloses systems and methods for preventing reverse running.  In 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the reverse running warning and prevention of Akira in the automatic driving control of Kunihiko, since reverse driving in certain condition would be dangerous and, thus, unsuitable for automatic driving.  The motivation would be that  reverse driving in certain circumstances can lead to abnormality that makes automatic driving not possible;  and prohibiting it in automatic driving would ensure that both  “safety and convenience of the driver can be actualized.”  Kunihiko at Para. [0013].
                                                    Conclusion                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920.  The examiner can normally be reached on 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661